J. A03044/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,                   :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                            Appellee            :
                                                :
                    v.                          :
                                                :
RICHARD CLARENCE POET,                          :
                                                :
                            Appellant           :   No. 659 MDA 2014


            Appeal from the Judgment of Sentence February 11, 2014
              In the Court of Common Pleas of Cumberland County
               Criminal Division No(s).: CP-21-CR-0001743-2013

BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                       FILED FEBRUARY 12, 2015

        Appellant, Clarence Richard Poet, appeals from the judgment of

sentence entered in the Cumberland County Court of Common Pleas after he

pleaded guilty to two counts of sexual abuse of children1 and one count each

of corruption of minors2 and indecent assault.3       Appellant seeks review of

the discretionary aspects of a negotiated, aggregate sentence of two to five

years’ imprisonment.        No relief is due.




*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 6312(c),(d).
2
    18 Pa.C.S. § 6301(a)(1)(i).
3
    18 Pa.C.S. § 3126(a).
J. A03044/15


       Appellant argues that “the court failed to meaningfully consider [his]

advance age and poor long term medical prognosis.” Appellant’s Brief at 12.

He avers he was seventy-nine years old when he took this appeal and

“suffer[ed] from a myriad of health disorders including Coronary Artery

Disease, Hypertension, Hyperlipidemia, and memory loss.”            Id. at 7.    He

states he is regularly taking six different medications and requires

“considerable assistance with remembering normal daily activities.” Id. at 7

n.2.   He claims, “In light of [his] current health and advanced age and

considering    relevant   factors   including   protection   of   the   public   and

rehabilitative needs, the sentence imposed was unreasonably excessive.”

Id.    He further contends it was unreasonable for the court to impose a

standard range sentence under the circumstances. Id. at 11.

       A defendant does not have an absolute right to challenge the

discretionary aspects of his sentence on appeal.             Commonwealth v.

Ahmad, 961 A.2d 884, 886 (Pa. Super. 2008).                  Rather, an appellate

challenge to the discretionary aspects of a sentence is considered to be a

petition for allowance of appeal. Id.; see 42 Pa.C.S. § 9781(b).

       It is well settled that

          [w]here the plea agreement contains a negotiated
          sentence which is accepted and imposed by the sentencing
          court, there is no authority to permit a challenge to the
          discretionary aspects of that sentence. “If either party to
          a negotiated plea agreement believed the other side could,
          at any time following entry of sentence, approach the
          judge and have the sentence unilaterally altered, neither
          the Commonwealth nor any defendant would be willing to


                                       -2-
J. A03044/15


        enter into such an agreement.” Permitting a discretionary
        appeal following the entry of a negotiated plea[ ] would
        undermine the designs and goals of plea bargaining, and
        “would make a sham of the negotiated plea process[.]”

Commonwealth v. Reichle, 589 A.2d 1140, 1141 (Pa. Super. 1991)

(citations omitted); accord Commonwealth v. Baney, 860 A.2d 127, 131

(Pa. Super. 2004). We have summarily dismissed a defendant’s challenge to

the discretionary aspects of a sentence imposed pursuant to a plea

agreement. See Baney, 860 A.2d at 132; Reichle, 589 A.2d at 1141.

     As the trial court observed in the instant case: (1) Appellant

negotiated the terms of his guilty plea; (2) the plea agreement called for a

two-to-five year “state” sentence; (3) the court accepted the           plea

agreement; and (4) at sentencing, the court imposed the agreed-upon

sentence. Trial Ct. Op., 7/23/14, at 7-8; see N.T., 10/28/13, at 2, 11-12;

N.T., 2/11/14, at 52.   Appellant did not challenge the validity of the plea

proceedings or the legality of the sentence imposed, and did not move to

withdraw his plea.   Accordingly, in light of Reichle, we decline to grant

allowance of appeal to review Appellant’s discretionary aspects of sentencing

claims. See Reichle, 589 A.2d at 1141.

     Judgment of sentence affirmed.




                                    -3-
J. A03044/15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/12/2015




                          -4-